PER CURIAM
Defendant appeals a judgment of conviction for felony driving under the influence of intoxicants and reckless driving. Defendant was sentenced to an upward durational departure sentence of 22 months in prison and two years of post-prison supervision. Among other terms, the judgment also imposed $60 for each conviction as a “Mandatory State Amt.” On appeal, defendant challenges the upward dura-tional departure sentence, which we reject without discussion, and the imposition of a $60 mandatory state amount for each conviction.
As to the “Mandatory State Amt,” defendant argues that the trial court erred because no statute authorized the trial court to impose those monetary awards against him. The state concedes that the trial court erred in imposing those amounts. We agree and accept the state’s concession. See State v. Lindemann, 272 Or App 780, 358 P3d 328, rev den, 358 Or 248 (2015) (accepting state concession that imposition of $60 mandatory state amount was in error because no statutory authority exists to impose that monetary award). Accordingly, we reverse the portion of the judgment that imposes the $60 mandatory state amount for each of defendant’s convictions.
Portion of judgment requiring defendant to pay $60 “Mandatory State Amt” for each conviction reversed; otherwise affirmed.